Citation Nr: 1208122	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  06-14 397A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of bladder cancer, status post removal of the prostate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from November 1973 to January 1994, with service in Southwest Asia from December 1990 to April 1991.

This matter on appeal before the Board of Veterans' Appeals (Board) arises from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board remanded this matter in September 2009 for additional development.

In a March 2011 decision, the Board denied the claim for service connection for residuals of bladder cancer, status post removal of the prostate.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims.  In a September 2011 order, the Court granted a September 2011 Joint Motion to vacate the Board's decision and remanded the matter to the Board for action consistent with Joint Motion. 

The Veteran submitted additional evidence in December 2011 with his request to remand his case back to the Agency of Original Jurisdiction (AOJ) for initial consideration.  However, in light of the favorable decision that grants the full benefit sought on appeal, the Board finds that there is no prejudice to the Veteran in proceeding with a decision without first remanding the case to the AOJ.


FINDINGS OF FACT

The evidence is at least in equipoise as to whether the Veteran's residuals of bladder cancer, status post removal of the prostate, is related to service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for residuals of bladder cancer, status post removal of the prostate, are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2011). 

In determining whether service connection is warranted for any disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran contends that he was exposed to smoke, fumes, and other toxic agents while serving in the Persian Gulf during his military service and that exposure was the cause of his bladder cancer. 

The Veteran's service medical records show that he was seen for a report of recurrent urinary tract infections in November 1975.  He was assessed with recurrent prostatitis/urethritis.  The Veteran reported that he had frequent or painful urination on a report of medical history form prepared in conjunction with a medical examination in September 1977.  Examination of the genitourinary system was normal at that time.  An entry dated in April 1991 notes that the Veteran served in Northern Saudi Arabia and Kuwait from February 1991 to March 1991 and was exposed to smoke and fumes from burning oil wells in Kuwait.  The Veteran denied frequent or painful urination on a report of medical history form prepared in conjunction with his September 1993 separation examination and clinical evaluation of the genitourinary system was normal at that time. 

Private medical records from Sacred Heart Hospital indicate that the Veteran was diagnosed with transitional cell carcinoma of the bladder, probable grade III, and underwent a cystoscopy with pelvic node dissection in August 2001. 

The Veteran submitted a December 2004 news article from the National Academies regarding the Gulf War and health, which noted that some evidence suggested that exposure to combustion products was linked to the development of bladder cancer. 

The Veteran submitted a 2007 medical article from the Scandinavian Journal of Work, Environment, and Health consisting of a case-control study in British Columbia, Canada of male bladder cancer risk and occupational exposure to a job-exposure matrix.  The conclusion by the authors of the article was that several specific chemical agents were significantly associated with the risk of bladder cancer.  The chemical agents were mainly derivatives or combustion products of fossil fuels.   

At a May 2009 VA genitourinary examination, the examiner reviewed the claims file and discussed the Veteran's relevant medical history. The Veteran reported a two to three year history of smoking in college.  Following a physical examination the examiner diagnosed the Veteran with residuals of bladder cancer, status post cystectomy, prostatectomy, and partial urethrectomy.  The examiner opined that it was less likely than not that the Veteran developed transitional cell carcinoma of the bladder in August 2001 as a result of exposure to smoke and fumes from burning oil wells in Kuwait. 

At a January 2010 VA examination, the examiner reviewed the claims file, discussed the Veteran's relevant medical history and performed a physical examination.  The examiner diagnosed the Veteran with residuals of transitional cell carcinoma of the bladder Stage IV, status post radical cystectomy, urethrectomy, and prostatectomy and opined that it was less likely than not caused by or related to service.  The examiner cited to medical literature and provided a rationale for the opinion.  The examiner noted that the Veteran had a multifactor of etiologies for bladder cancer which included cigarette smoking, which was responsible for two-thirds of cases of bladder cancer, and being a white male.  The examiner noted that occupational exposure to various types of chemicals was estimated to be responsible for 10 to 20 percent of cases and air pollution had been postulated to increase the risk of bladder cancer, but studies had shown conflicting results. 

In a September 2011, the Veteran's private oncologist, T. D. Sunnenberg, M.D., stated that he had known the Veteran for 10 years when he had a grade 3, stage III bladder cancer.  Dr. Sunnenberg noted that the Veteran smoked perhaps 4 pack years as a teenager and young adult, stopping at about age 25 in the 1970s.  The Veteran was deployed to Iraq in 1991 at which time he was exposed to extensive smoke from oil fires.  He was intimately exposed to depleted uranium as a nurse anesthetist caring for Iraqi Veterans who were severely wounded.  He was exposed to depleted uranium by its very presence in the Iraq war theater and the extensive winds that blew in the desert.  It was 10 years after his Iraq exposure to both extensive petroleum smoke and intimate contact with depleted uranium wounded Veterans that he contracted bladder cancer.  He had no other risk factors for bladder cancer.  Dr. Sunnenberg opined that it was more likely than not that the Veteran's bladder cancer was a result of the extensive petroleum smoke absorbed through the lung lining or depleted uranium absorbed by inhalation or the cutaneous or oral route.  The examiner stated that it was difficult to avoid internalization of those carcinogens when living, breathing, eating, and working in a saturated environment.  The examiner concluded that it was more likely than not that they were responsible as the causal agent of the Veteran's bladder cancer.  

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  While the Board may not ignore the opinion of a physician, the Board can discount the credibility of that physician's statement.  Sanden  v. Derwinski, 2 Vet. App. 97 (1992).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). 

After reviewing the evidence, the Boards finds that the evidence supports a finding that it is at least as likely as not that the Veteran's post-service development of bladder cancer was related to his service, based on the medical evidence of record.   The Board finds that the negative May 2009 and January 2010 VA opinions carry less persuasive value or probative weight then the private opinion provided by Dr. Sunnenberg in September 2011.  There is no indication from the VA examination reports that either examiner was an oncologist, or was otherwise specialized in oncology.  In contrast, Dr. Sunnenberg is a physician in the Medical Oncology Group at Sacred Heart Cancer Center.  That weighs against the probative value of the May 2009 and January 2010 VA opinions.

The Board finds that the September 2011 private medical opinion from Dr. Sunnenberg is the most persuasive evidence in this claim.  Dr. Sunnenberg considered that the Veteran had smoked as a teenager and young adult, and that the Veteran had stopped at the age of 25.  The physician discussed the Veteran's exposure to extensive smoke from the oil fires while deployed in Iraq, to include his duties as a nurse.  Based on that history, the physician concluded that the Veteran  had no other risk factors for bladder cancer other than his exposure while in Iraq to petroleum smoke and depleted uranium.  The physician explained that the Veteran's bladder cancer was the result of absorption of the chemical agent through the lung lining, by inhalation or cutaneous or oral route.  Further, medical literature provided by the Veteran combined with Dr. Sunnenberg's opinion provides additional support in favor of the Veteran's claim.  Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998). 

Accordingly, the Board is of the opinion that the point of equipoise has been reached in this matter.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for residuals of bladder cancer, status post removal of the prostate, is warranted.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for residuals of bladder cancer, status post removal of the prostate, is granted. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


